Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With respect to Claim Objection: Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action.
With respect to Claim Rejection:
Applicant’s amendments have overcome the 112(b) rejections previously set forth in the Non-Final Office Action.
Additionally, Applicant’s remarks regarding 112(a) rejection is persuasive and rejection regarding 112(a) in the previous Non-Final Office Action is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of a new ground of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a coarse determination cluster” and “a smoothing and truncated cluster” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “sweep time” which cannot be found in the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “… are close to average raw target's range profiles corresponding to the selected scans”. The limitation “close to” is subjective and unclear which renders the claim indefinite. MPEP 2173.05(b).
Additionally, claim 1 recites “selecting prior scans at which the target's aspect angles and the target's aspect angle at current scan are close to average raw target's range profiles corresponding to the selected scans” which is unclear. It is not clear what the difference between “the target’s aspect angles” and “the target’s aspect angle at current scan” is. It is not clear how the step of “selecting prior scans” is carried out.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 5,469,168 newly cited), hereinafter ANDERSON, in view of Stockmann (US 2010/0073218 A1 newly cited), hereinafter STOCKMANN, and further in view of Lycett (US 2009/0052737 A1 previously cited), hereinafter LYCETT.
two clusters:
a coarse determination cluster that determines a raw target's range profiles (the backscattered return data is processed over four domains; namely, azimuth, slant range, Doppler and time [col. 2, ¶41-43]), wherein the coarse determination cluster consists of two blocks which are a memory block (processing, storage and display [col. 5, ¶63]) and a block of averaging by azimuth (averaging over range and azimuth [col. 6, ¶45])
a smoothing and truncated cluster that extracts the raw target's range profiles and consists of three blocks that are a block of storing and averaging over scans (averaging over range and azimuth to produce smoothed spectra for analysis [col. 6, ¶45-46])
the memory block stores reflected power-vectors from an area containing the considered target as a radar beam sweeps the target in sweep time (processing, storage and display [col. 5, ¶63] & Fig. 11 – directional wave spectrum)
the block of averaging by azimuth determines the raw target's profile by averaging all reflected power-vectors stored in the memory block (produce Doppler spectra from a number of simultaneously interrogated range-azimuth cells using a combination of spatial and temporal incoherent averaging to stabilize the estimates [col. 10, ¶60-63])
However, ANDERSON does not disclose:
a block of thresholding determination
a block of extracting the final target's range profiles
stores the raw target's range profiles from N consecutive scans
selecting prior scans at which the target's aspect angles and the target's aspect angle at current scan are close to average raw target's range profiles corresponding to the selected scans
in the block of thresholding three thresholds (a left threshold, a right threshold and a common threshold) are calculated
In a same or similar field of endeavor, STOCKMANN teaches determining threshold Pth in block 340 [Fig. 3]. Additionally, STOCKMANN teaches comparing parameter data value (Pcut) of cell under test (CUT) with averaged neighbor cell parameter data value (Pn) and threshold (Pth) in block 350 [Fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ANDERSON to include the teaching of STOCKMANN because doing so would enable detection for slow or non moving targets in a substantially homogeneous surveillance region, as recognized by STOCKMANN.
Furthermore, in a same or similar field of endeavor, LYCETT teaches:
a weighted average of several intensity range profiles is produced for each azimuth bin [0049]
targets are classified as confirmed detections if they are “confirmed” in the subsequent scan, i.e. two medium targets occur in the same range-azimuth cell on consecutive scans [0051]
the thresholding step 16 takes the range profiles and compares each range azimuth cell to “small”, “medium” and “big” thresholds [0058]
the detection discrimination step 8 converts the binary detection output produced by the initial detections step into locations of targets of interest by clustering and centroiding the raw binary detections. Such that there is only one final detection per target [0052]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ANDERSON to include the teachings of LYCETT because doing so would improve CFAR processing method by offering both high detection sensitivity and low false alarm rate, as recognized by LYCETT.
Allowable Subject Matter
Claim 2 is allowable over prior art. The following is a statement of reasons for the indication of allowance:
As best understood within the context of Applicant(s)’ claimed invention as a whole, these limitations do not appear to be disclosed, taught, or otherwise rendered obvious by the prior art. Specifically:
The closest prior art Hjelmstad (US 2016/0266247 A1) discloses a security detection and scanning system for detecting an object on a water surface, comprising coarsely detecting a target water area by a radio and ranging device; and detecting the object by a laser and ranging device. The water surface area can be defined by an azimuth-range cell. However, Hjelmstad, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole. For example, Applicant(s) further recites that: 
“-   determining the power-vector (            
                
                    
                        y
                    
                    
                        1
                    
                
            
        , …,             
                
                    
                        y
                    
                    
                        100
                    
                
            
        ,             
                
                    
                        y
                    
                    
                        101
                    
                
            
        ,             
                
                    
                        y
                    
                    
                        102
                    
                
            
        , …,             
                
                    
                        y
                    
                    
                        201
                    
                
            
        ) by
            
                
                    
                        y
                    
                    
                        i
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        ≥
                                        λ
                                    
                                
                            
                            
                                
                                    
                                        
                                        0
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        <
                                        λ
                                    
                                
                            
                        
                    
                
            
         
creating a window with only one range cell corresponding to the value                     
                        
                            
                                y
                            
                            
                                101
                            
                        
                    
                :
taking eighteen range cells near the range cell                     
                        
                            
                                y
                            
                            
                                101
                            
                        
                    
                 (corresponding to values                     
                        
                            
                                y
                            
                            
                                92
                            
                        
                    
                ,                     
                        
                            
                                y
                            
                            
                                93
                            
                        
                    
                , …,                     
                        
                            
                                y
                            
                            
                                100
                            
                        
                    
                ,                     
                        
                            
                                y
                            
                            
                                102
                            
                        
                    
                , …,                     
                        
                            
                                y
                            
                            
                                110
                            
                        
                    
                ),
calculating the medians                     
                        
                            
                                M
                            
                            
                                l
                                e
                                f
                                t
                            
                        
                    
                 and                     
                        
                            
                                M
                            
                            
                                r
                                i
                                g
                                h
                                t
                            
                        
                    
                 of the values                     
                        
                            
                                y
                            
                            
                                92
                            
                        
                    
                ,                     
                        
                            
                                y
                            
                            
                                93
                            
                        
                    
                , …,                     
                        
                            
                                y
                            
                            
                                100
                            
                        
                    
                , and                     
                        
                            
                                y
                            
                            
                                102
                            
                        
                    
                , …,                     
                        
                            
                                y
                            
                            
                                110
                            
                        
                    
                 respectively,
calculating the values:                     
                        
                            
                                M
                            
                            
                                l
                                e
                                f
                                t
                            
                        
                    
                 -                     
                        
                            
                                λ
                            
                            
                                l
                                e
                                f
                                t
                            
                        
                    
                 and                     
                        
                            
                                M
                            
                            
                                r
                                i
                                g
                                h
                                t
                            
                        
                    
                 -                     
                        
                            
                                λ
                            
                            
                                r
                                i
                                g
                                h
                                t
                            
                        
                    
                , these values show the power level of the target relative to the background noise on the left and right sides of the window,
extending the window one adjacent cell to the left of the window if:
            
                
                    
                        M
                    
                    
                        l
                        e
                        f
                        t
                    
                
            
         -             
                
                    
                        λ
                    
                    
                        l
                        e
                        f
                        t
                    
                
                 
                ≥
            
                     
                
                    
                        M
                    
                    
                        r
                        i
                        g
                        h
                        t
                    
                
            
         -             
                
                    
                        λ
                    
                    
                        r
                        i
                        g
                        h
                        t
                    
                
            
                        (1)
otherwise, extending the window one adjacent cell to the right of the window,
the process of extending the window is ended when
            
                
                    
                        M
                    
                    
                        l
                        e
                        f
                        t
                    
                
                 
                (
                r
                e
                s
                p
                e
                c
                t
                i
                v
                e
                l
                y
                ,
                 
                
                    
                        M
                    
                    
                        r
                        i
                        g
                        h
                        t
                    
                
                )
                <
                
                    
                        ∆
                    
                    
                        t
                        h
                        r
                        e
                        s
                    
                
                ×
                
                    ∑
                    
                        
                            
                                p
                            
                            
                                w
                                i
                                n
                            
                        
                    
                
            
         (2)
always satisfied, where             
                
                    ∑
                    
                        
                            
                                p
                            
                            
                                w
                                i
                                n
                            
                        
                    
                
            
         is the sum of powers in all cells of the windows;
            
                
                    
                        ∆
                    
                    
                        t
                        h
                        r
                        e
                        s
                    
                
            
         is a threshold which depends on the length of the window             
                l
                (
                w
                i
                n
                )
            
        :
            
                
                    
                        ∆
                    
                    
                        t
                        h
                        r
                        e
                        s
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        
                                        
                                            
                                                
                                                    0.025
                                                     
                                                     
                                                     
                                                    f
                                                    o
                                                    r
                                                     
                                                    l
                                                    (
                                                    w
                                                    i
                                                    n
                                                    )
                                                    <
                                                    16
                                                
                                            
                                            
                                                
                                                    0.0125
                                                     
                                                    f
                                                    o
                                                    r
                                                     
                                                    l
                                                    (
                                                    w
                                                    i
                                                    n
                                                    )
                                                    <
                                                    30
                                                
                                            
                                            
                                                
                                                    0.01
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    f
                                                    o
                                                    r
                                                     
                                                    l
                                                    (
                                                    w
                                                    i
                                                    n
                                                    )
                                                    <
                                                    45
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                        0.0075
                                         
                                        f
                                        o
                                        r
                                         
                                        l
                                        (
                                        w
                                        i
                                        n
                                        )
                                        <
                                        60
                                    
                                
                            
                            
                                
                                    
                                        
                                        0.005
                                         
                                         
                                         
                                        f
                                        o
                                        r
                                         
                                        l
                                        (
                                        w
                                        i
                                        n
                                        )
                                        >
                                        60
                                    
                                
                            
                        
                    
                
            
                              (3)
from (3) it follows that the value             
                
                    
                        ∆
                    
                    
                        t
                        h
                        r
                        e
                        s
                    
                
            
         is chosen adaptively, based on the radar range resolution and the length of the vessels of various types.”
Furthermore, Kreitinger et al (US 2021/0293960 A1) discloses a similar apparatus, system, and method for range peak pairing and high accuracy target tracking using FMCW light detection and ranging. The method comprises receiving light reflected from the surface and generating a signal and combining signals to determine a final range. The method also comprises determining a frequency of an estimated peak. However, like Hjelmstad, Kreitinger, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 2 is deemed allowable over the prior art.
Any comments considered necessary by Applicant(s) must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648